EXHIBIT 10.2

FIRST AMENDMENT TO THE

2004 EQUITY INCENTIVE PLAN

OF

APEX SILVER MINES LIMITED

1. The 2004 Equity Incentive Plan (the “Plan”) was approved by the Board of
Directors in April 2004 and approved by shareholders effective May 27, 2004.

2. This First Amendment to the Plan (this “Amendment”) was approved by the Board
of Directors in April 2008 and by shareholders effective May 28, 2008, in
accordance with Section 12(a) of the Plan.

3. Section 2(n) of the Plan is hereby deleted and replaced in its entirety as
follows:

(n) “Fair Market Value” means, as of any date, the value of the Ordinary Shares
determined as follows:

(i) If the Ordinary Shares are listed on any established share exchange, or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of Ordinary Shares shall be the closing sales price for such share
(or the closing bid, if no sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in
Ordinary Shares if such shares are traded on more than one such exchange or
market) on the day of determination, as reported by such exchange or market or
such other source as the Board reasonably deems reliable.

(ii) In the absence of such markets for the Ordinary Shares, the Fair Market
Value shall be determined in good faith by the Board.

4. Section 4(a) of the Plan is hereby deleted and replaced in its entirety as
follows:

(a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in Ordinary Shares, the Ordinary Shares that may be
issued pursuant to this Plan shall not exceed in the aggregate Three Million
(3,000,000) Ordinary Shares. Of this amount, the Two Million
(2,000,000) Ordinary Shares approved by Shareholders effective May 27, 2004
(together with any of such Ordinary Shares that revert to the Plan as provided
in Section 4(b), the “Original Share Reserve”), may be issued pursuant to any
type of Share Award. The One Million (1,000,000) Ordinary Shares approved by
Shareholders effective May 28, 2008 (together with any of such Ordinary Shares
that revert to the Plan as provided in Section 4(b), the “Additional Share
Reserve”) may be issued pursuant to a Share Award under Section 7(a). Any Share
Award maybe issued from either the Original Share Reserve or the Additional
Share Reserve in the Board’s discretion, to the extent Ordinary Shares remain
available in such reserve. Share appreciation rights provided for in
Section 7(b) hereof that are



--------------------------------------------------------------------------------

payable only in cash will not reduce the number of Ordinary Shares available for
Share Awards granted under the Plan.

5. Subsection 6(c)(i) of the Plan is hereby deleted and replaced in its entirety
as follows:

(i) Exercise Price of a Nonqualified Share Option. The exercise price of each
Nonqualified Share Option shall not be less than one hundred percent (100%) of
the Fair Market Value of the Ordinary Shares subject to the Option on the date
the Option is granted. Notwithstanding the foregoing, a Nonqualified Share
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.

6. Section 16 is hereby added to the Plan as follows:

16. Performance-Based Compensation under Section 162(m). Notwithstanding
anything herein to the contrary, the performance criteria for any Share Award
that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be established by the
Committee based on one or more Qualifying Performance Criteria selected by the
Committee and specified in writing in accordance with the regulations pursuant
to Section 162(m).

(a) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, applied to either the Company as a whole or to a business
segment, subsidiary or Affiliate, and measured either annually or cumulatively
over a period of years, on an absolute basis or relative to a pre-established
target, to previous years’ results or to a designated comparison group, in each
case as specified by the Committee in the applicable Option Agreement or Share
Award Agreement: revenue; revenue growth; operating income (before or after
taxes); pre- or after-tax income (before or after allocation of corporate
overhead and bonus); earnings per share; return on equity; total shareholder
return; return on assets or net assets; appreciation in and/or maintenance of
the price of the Ordinary Shares or any other publicly-traded securities of the
Company; gross profits; earnings (including earnings before taxes, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; cash flow, cash flow per
share or cash flow from operations; return on capital; improvement in or
attainment of expense levels or working capital levels; operating margins, gross
margins or cash margin; year-end cash; debt reductions; shareholder equity;
regulatory achievements (including submitting or filing applications or other
documents with regulatory authorities or receiving approval of any such
applications or other documents); financing and other capital raising
transactions



--------------------------------------------------------------------------------

(including sales of the Company’s equity or debt securities); implementation,
completion or attainment of objectives with respect to exploration, development,
production or costs, acquisitions and divestitures, operational objectives,
including those relating to environmental, health and safety requirements,
recruiting and maintaining personnel, and joint venture or similar arrangements.

(b) Certification. Before payment of any compensation under a Share Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Share Award have
been satisfied (other than in cases where such relate solely to the price of
Ordinary Shares).

(c) Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction or completion of any Qualifying Performance Criteria, to the extent
specified at the time of grant of a Share Award to Covered Employees, the number
of Shares or other benefits granted, issued, retained, or vested under a Share
Award on account of satisfaction of such Qualifying Performance Criteria may be
reduced by the Committee on the basis of such further considerations as the
Committee in its sole discretion shall determine.

7. Except as provided in this Amendment, the Plan is unchanged and remains in
full force and effect.